         Case 1:17-cr-00630-ER Document 402 Filed 09/10/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    September 10, 2021

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Karl Sebastian Greenwood, S5 17 Cr. 630 (ER)

Dear Judge Ramos:

       In light of the recent adjournment of the pretrial conference in this matter from today,
September 10, until September 21, 2021, the Government writes to request a corresponding
exclusion of time through September 21, 2021, in the interest of justice, so that defense counsel
can continue to review discovery and evaluate potential pretrial motions. Defense counsel
consents to this request.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                             By:    s/
                                                    Nicholas Folly / Michael McGinnis
                                                    Assistant United States Attorneys
                                                    (212) 637-1060 / 2305
